Exhibit 10.6

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

April 28, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1. DEFINITIONS

     1   

1.1

   Certain Definitions      1   

SECTION 2. REGISTRATION RIGHTS

     4   

2.1

   Shelf Registration      4   

2.2

   Requested Registration      5   

2.3

   Additional Provisions Applicable to Sales Pursuant to Shelf Registration
Statement and Requested Registration Statement      6   

2.4

   Company Registration      7   

2.5

   Expenses of Registration      8   

2.6

   Registration Procedures      9   

2.7

   Suspension of Sales      12   

2.8

   Indemnification      12   

2.9

   Information by Total G&P      15   

2.10

   Subsequent Registration Rights      15   

2.11

   Rule 144 Reporting      15   

2.12

   Termination of Registration Rights      15   

2.13

   Transfer or Assignment of Registration Rights      16   

2.14

   Restrictions on Public Sale by the Company      16   

SECTION 3. MISCELLANEOUS

     16   

3.1

   Amendment      16   

3.2

   Notices      16   

3.3

   Applicable Law; Jurisdiction; Etc.      18   

3.4

   Successors and Assigns      18   

3.5

   Entire Agreement      18   

3.6

   Delays or Omissions      18   

3.7

   Severability      19   

3.8

   Titles and Subtitles      19   

3.9

   Counterparts      19   

3.10

   Further Assurances      19   

3.11

   Interpretation      19   

3.12

   Attorneys’ Fees      19   

3.13

   Certain References      20   

3.14

   Specific Performance      20   

3.15

   Effectiveness      20   

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of April 28,
2011, by and between SunPower Corporation, a Delaware corporation (the
“Company”), on the one hand, and Total Gas & Power USA, SAS (“Total G&P”), a
société par actions simplifiée organized under the laws of the Republic of
France, on the other hand.

RECITALS

WHEREAS, Total G&P intends to launch a tender offer (the “Tender Offer”) to
acquire approximately 60% of the Class A common stock, $0.001 par value per
share (the “Class A Shares”), and approximately 60% of the Class B common stock,
$0.001 par value per share (the “Class B Shares,” and collectively with the
Class A shares and any successor shares issued by the Company following a
combination of the Class A Shares and the Class B Shares, the “Common Stock”),
of the Company; and

WHEREAS, the Company and Total G&P are parties to that certain Affiliation
Agreement, dated as of April 28, 2011, by and between Total G&P and the Company
(the “Affiliation Agreement”).

NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

SECTION 1.

DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

(a) “Adverse Disclosure” means public disclosure of material non-public
information that, in the reasonable good faith judgment of the Disinterested
Directors serving on the Company Board, after consultation with independent
outside counsel to the Company, (i) would be required to be made in any
registration statement filed with the Commission by the Company so that such
registration statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such registration statement; and (iii) would have a material adverse
effect on (A) the Company or its business or (B) the Company’s ability to effect
a proposed acquisition, disposition, financing, reorganization, recapitalization
or other transaction involving the Company.

(b) “Affiliation Agreement” shall have the meaning set forth in the Recitals.

(c) “Agreement” shall have the meaning set forth in the Preamble.

(d) “automatic shelf registration statement” shall have the meaning set forth in
Section 2.6(b).



--------------------------------------------------------------------------------

(e) “Business Day” means each day other than a Saturday, Sunday or any other day
when commercial banks in San Francisco, California or New York, New York are
authorized or required by law to close.

(f) “Class A Shares” shall have the meaning set forth in the Recitals.

(g) “Class B Shares” shall have the meaning set forth in the Recitals.

(h) “Commission” means the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

(i) “Common Stock” shall have the meaning set forth in the Recitals.

(j) “Company” shall have the meaning set forth in the Preamble.

(k) “Disinterested Director” shall have the meaning set forth in the Affiliation
Agreement.

(l) “Electronic Delivery” shall have the meaning set forth in Section 3.9.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Inapplicable Registration” shall have the meaning set forth in
Section 2.4(a).

(o) “Indemnified Party” shall have the meaning set forth in Section 2.8(c).

(p) “Indemnifying Party” shall have the meaning set forth in Section 2.8(c).

(q) “Prospectus” means the prospectus included in any registration statement,
all amendments and supplements to such prospectus, including pre- and
post-effective amendments to such registration statement, and all other material
incorporated by reference in such prospectus.

(r) “Registrable Securities” means (i) any shares of Common Stock currently held
or hereafter acquired by Total G&P, and (ii) any securities that may be issued
or distributed in respect of any such Common Stock by way of conversion,
dividend, stock split or other distribution, merger, consolidation, exchange,
recapitalization, reclassification or similar transaction; provided, however,
that Registrable Securities shall not include any shares of Common Stock or
other securities described in clause (i) or (ii) above that (A) have previously
been sold to the public either pursuant to an effective registration statement
or Rule 144, (B) are able to be sold without restriction (including any volume
limitation) pursuant to Rule 144 or (C) have been sold in a private transaction
in which the transferor’s rights pursuant to this Agreement are not validly
transferred or assigned in accordance with this Agreement.

(s) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

-2-



--------------------------------------------------------------------------------

(t) “Registration Expenses” means all expenses incurred in effecting any
registration pursuant to this Agreement, including all registration,
qualification and filing fees; printing, duplication, messenger and delivery
expenses; escrow fees; fees and disbursements of counsel for the Company and one
independent counsel for Total G&P (not to exceed $50,000, or $100,000 in the
case of an underwritten offering); all fees, expenses and disbursements of
independent certified public accountants of the Company (including the expenses
of any special audit and “cold comfort” letters required by or incident to such
performance); all fees and expenses incurred in connection with the listing of
the Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system; blue sky fees and
expenses; all fees and expenses of any special experts or other persons retained
by the Company in connection with any registration; and all of the Company’s
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), but shall not include Selling
Expenses.

(u) “Requested Registration” shall have the meaning set forth in
Section 2.2(a)(i).

(v) “Requested Registration Statement” shall have the meaning set forth in
Section 2.2(a)(ii).

(w) “Rule 144” means Rule 144 as promulgated by the Commission pursuant to the
Securities Act.

(x) “Rule 145” means Rule 145 as promulgated by the Commission pursuant to the
Securities Act.

(y) “Rule 415” means Rule 415 as promulgated by the Commission pursuant to the
Securities Act.

(z) “Securities Act” means the Securities Act of 1933, as amended.

(aa) “Selling Expenses” means all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities.

(bb) “Shelf Registration Statement” means a registration statement of the
Company filed with the Commission on Form S-3 (or any successor form or other
appropriate form promulgated under the Securities Act) for an offering to be
made on a continuous basis pursuant to Rule 415 covering the Registrable
Securities, as applicable.

(cc) “Shelf Period” shall have the meaning set forth in Section 2.1(b).

(dd) “Shelf Request” shall have the meaning set forth in Section 2.1(a).

(ee) “Suspension” shall have the meaning set forth in Section 2.3(a).

(ff) “Tender Offer” has the meaning set forth in the Recitals.

(gg) “Total G&P” has the meaning set forth in the Preamble.

 

-3-



--------------------------------------------------------------------------------

(hh) “Withdrawn Registration” means a forfeited Requested Registration in
accordance with the terms and conditions of Section 2.2(c).

(ii) “WKSI” shall have the meaning set forth in Section 2.6(b).

SECTION 2.

REGISTRATION RIGHTS

2.1 Shelf Registration.

(a) Filing and Initial Effectiveness. As promptly as practicable following the
receipt of a written request from Total G&P (a “Shelf Request”), the Company
shall file with the Commission a Shelf Registration Statement relating to the
offer and sale of the Registrable Securities by Total G&P from time to time in
accordance with the methods of distribution elected by Total G&P and set forth
in the Shelf Registration Statement and thereafter shall use its reasonable best
efforts to cause such Shelf Registration Statement to be declared effective
pursuant to the Securities Act within 90 days of the initial filing of such
Shelf Registration Statement with the Commission, provided that no Registrable
Securities that are then subject to an effective Registration Statement shall be
required to be included therein.

(b) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep such Shelf Registration Statement continuously effective pursuant to the
Securities Act (including filing post-effective amendments, appropriate
qualifications pursuant to applicable blue sky or other state securities laws,
and appropriate compliance with the Securities Act) in order to permit the
Prospectus forming a part thereof to be usable by Total G&P until the earliest
of (i) the date that all Registrable Securities have been resold, (ii) the date
on which Total G&P no longer holds Registrable Securities or (iii) the
expiration of such Shelf Registration Statement in accordance with Rule
415(a)(5) promulgated under the Securities Act (such period of effectiveness,
the “Shelf Period”). Notwithstanding clause (iii) of this Section 2.1(b), if a
Shelf Registration Statement expires in accordance with Rule 415(a)(5), and
subject to the limitations set forth in Section 2.1(d), Total G&P may make a new
Shelf Request relating to a Shelf Registration Statement to replace such expired
Shelf Registration Statement.

(c) Shelf Notice. In the event that Total G&P notifies the Company in writing
that it wishes to sell Registrable Securities pursuant to the Shelf Registration
Statement, the Company shall use its reasonable best efforts to permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such notice as soon as practicable.

(d) Limitations on Shelf Registration. The Company shall not be obligated to
effect, or to take any action to effect, any sale of Registrable Securities
pursuant to this Section 2.1:

(i) If the aggregate number of Registrable Securities proposed to be sold by
Total G&P at any one time pursuant to the Shelf Registration Statement will not
exceed 5% of the then-outstanding Common Stock;

 

-4-



--------------------------------------------------------------------------------

(ii) If Form S-3 is not available for the distribution contemplated by Total
G&P; or

(iii) In any jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act, or in
which it would become subject to any material tax.

2.2 Requested Registration.

(a) Request for Registration.

(i) If, commencing 90 days following a Shelf Request, there is no currently
effective Shelf Registration Statement on file with the Commission, Total G&P
may make a written request to the Company for registration of Registrable
Securities (a “Requested Registration”). Each such request shall specify the
aggregate amount of Registrable Securities to be registered and the intended
methods of disposition thereof.

(ii) The Company shall as soon as practicable file a registration statement
relating to such Requested Registration (a “Requested Registration Statement”)
and use its reasonable best efforts to effect such registration to permit or
facilitate the sale and distribution as soon as practicable of all or such
portion of the Registrable Securities as are specified in such Requested
Registration.

(b) Limitations on Requested Registration. The Company shall not be obligated to
effect, or to take any action to effect, any sale of Registrable Securities
pursuant to this Section 2.2:

(i) If the aggregate number of Registrable Securities proposed to be sold by
Total G&P at any one time pursuant to the Requested Registration Statement will
not exceed 5% of the then-outstanding Common Stock;

(ii) In any jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction or to become subject to any material tax, and except as may be
required by the Securities Act;

(iii) After the Company has initiated two Requested Registrations pursuant to
this Section 2.2 in any 12-month period (counting for these purposes only
(x) registrations that have been declared or ordered effective and pursuant to
which securities have been sold, and (y) Withdrawn Registrations); or

(iv) Within 90 days after the effective date of a Company-initiated registration
(or, if earlier, ending on the subsequent date on which all market stand-off
agreements applicable to such offering have terminated).

(c) Withdrawal. Total G&P may withdraw a Requested Registration at any time
prior to the effectiveness of the applicable Requested Registration Statement.
Upon receipt

 

-5-



--------------------------------------------------------------------------------

of a written notice to such effect, the Company shall cease all efforts to
secure effectiveness of the applicable Requested Registration Statement but such
registration shall nonetheless be deemed to be a Requested Registration for
purposes of Section 2.2(a) unless (i) Total G&P shall have paid or reimbursed
the Company for all of the reasonable and documented Registration Expenses
incurred by the Company in connection with such withdrawn Requested Registration
or (ii) the withdrawal is made following written notice from the Company, acting
through the Disinterested Directors, that the registration would require the
Company to make an Adverse Disclosure.

2.3 Additional Provisions Applicable to Sales Pursuant to Shelf Registration
Statement and Requested Registration Statement.

(a) Suspension of Registration. Notwithstanding the provisions of Section 2.1
and Section 2.2, if at any time the filing, initial effectiveness or continued
use of a Shelf Registration Statement or a Requested Registration Statement
would require the Company to make an Adverse Disclosure, the Company acting
through the Disinterested Directors, may, upon giving written notice thereof to
Total G&P, delay the filing or initial effectiveness of, or suspend the use of,
such registration statement (a “Suspension”), provided that the Company shall
not be permitted to exercise a Suspension for a period exceeding an aggregate of
90 days in any 12-month period. In the case of a Suspension, Total G&P agrees to
suspend use of the applicable Prospectus in connection with any sale or purchase
of, or offer to sell or purchase, Registrable Securities promptly upon receipt
of the notice referred to above until it is advised in writing by the Company
that the Prospectus may be used. Upon termination of any Suspension, the Company
shall promptly (A) notify Total G&P, (B) amend or supplement the Prospectus, if
necessary, so that it does not contain any untrue statement of a material fact
contained or incorporated by reference therein or any omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (C) furnish to Total G&P such number of
copies of the Prospectus as so amended or supplemented as Total G&P may
reasonably request.

(b) Other Shares. A Shelf Registration Statement or a Requested Registration
Statement may include securities of the Company being sold for the account of
the Company.

(c) Underwriting.

(i) If Total G&P intends to sell Registrable Securities pursuant to a Shelf
Registration Statement or a Requested Registration Statement by means of an
underwriting, it shall so advise the Company as a part of its request made
pursuant to Section 2.1(c) or Section 2.2(a). Subject to Section 2.6(o), Total
G&P and the Company shall enter into an underwriting agreement in customary form
with the representative of the underwriter selected for such underwriting by
Total G&P after consultation with the Company, which underwriter shall be
reasonably acceptable to the Company.

(ii) The price, underwriting discount and other financial terms for any
underwritten offering of Registrable Securities pursuant to Section 2.1 or
Section 2.2 shall be determined by Total G&P.

 

-6-



--------------------------------------------------------------------------------

(iii) The provisions of Section 2.3(a) shall be applicable to any underwritten
offering pursuant to this Section 2.3(c).

(d) Priority of Securities Sold. Notwithstanding any other provision of this
Section 2.3, if the managing underwriter advises Total G&P in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the managing underwriter may (subject to the limitations set forth
below) limit the number of securities to be included in the registration and
underwriting. The amount of securities (including Registrable Securities) that
are entitled to be included in the registration and underwriting shall be
allocated as follows: (i) first, to Total G&P and (ii) second, to the Company
(it being understood that the Company may allocate, at its discretion, for its
own account or for the account of other holders or employees of the Company).

2.4 Company Registration.

(a) Company Registration. If the Company shall determine, in its sole
discretion, to register any of its securities either for its own account or the
account of a security holder other than Total G&P (other than a registration
(A) pursuant to Section 2.1 or Section 2.2, (B) relating solely to employee
benefit plans, (C) relating to the offer and sale of debt securities and/or
equity securities issuable upon conversion thereof or in exchange therefor,
(D) relating to a corporate reorganization or other Rule 145 transaction, or
(E) on any registration form that does not permit secondary sales) (any such
registration, an “Inapplicable Registration”), the Company will:

(i) promptly give written notice of the proposed registration to Total G&P; and

(ii) except as set forth in Section 2.4(b), use its reasonable best efforts to
include in such registration (and any related qualification pursuant to blue sky
laws or other compliance) all or a portion of any Registrable Securities as are
specified in a written request by Total G&P received by the Company within ten
Business Days after such written notice from the Company is received by Total
G&P.

(b) Underwriting.

(i) If the registration for which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise Total G&P
as a part of the written notice given pursuant to Section 2.4(a)(i). In such
event, Total G&P’s right to registration pursuant to this Section 2.4 shall be
conditioned upon Total G&P’s participation in such underwriting and the
inclusion of Total G&P’s securities in the underwriting to the extent provided
herein. Subject to Section 2.6(o), if Total G&P proposes to distribute any
securities (including Registrable Securities) through such underwriting, it
shall (together with the Company and any other holders of securities of the
Company participating in such underwriting) enter into an underwriting agreement
in customary form with the representative of the underwriter selected by the
Company.

(ii) If a person (including Total G&P) who has requested inclusion in such
registration as provided above does not agree to the terms of any such
underwriting, such

 

-7-



--------------------------------------------------------------------------------

person shall be excluded therefrom by written notice from the Company or the
underwriter, and any securities so excluded shall not be withdrawn from
registration. If securities are so excluded and if the amount of securities to
be included in such registration was previously reduced as a result of marketing
factors pursuant to Section 2.4(c), the Company shall then offer to all persons
who have retained the right to include securities in the registration the right
to include additional securities in the registration in an aggregate amount
equal to the number of shares so excluded, with such shares to be allocated
among the persons requesting additional inclusion in the manner set forth in
Section 2.4(c).

(c) Priority of Securities Sold. Notwithstanding any other provision of this
Section 2.4, if the managing underwriter advises the Company in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the managing underwriter may (subject to the limitations set forth
below) limit the number of securities to be included in the registration and
underwriting. The Company shall so advise all holders of securities requesting
registration and the amount of securities that are entitled to be included in
the registration and underwriting shall be allocated as follows: (i) first, to
the Company for securities being sold for its own account and (ii) second, to
Total G&P and any other holder of securities requesting to include such
securities on such registration statement pro rata on the basis of the relative
number of Registrable Securities Total G&P has requested to be included in such
registration and the number of shares of Common Stock requested to be included
in such registration by such third parties.

(d) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it pursuant to this
Section 2.4 prior to the effectiveness of such registration whether or not Total
G&P has elected to include securities in such registration.

(e) No Effect on Shelf Registration or Requested Registration. No registration
of Registrable Securities effected pursuant to a request pursuant to this
Section 2.4 shall be deemed to have been effected pursuant to Sections 2.1 and
2.2 or shall relieve the Company of its obligations pursuant to Sections 2.1 or
2.2.

2.5 Expenses of Registration. Except as specifically provided in this Agreement,
all Registration Expenses incurred in connection with any registration effected
pursuant to this Section 2 shall be borne by the Company; provided, however,
that the Company shall not be required to pay for expenses of any Requested
Registration that has been subsequently withdrawn by Total G&P (and Total G&P
shall reimburse the Company for such Registration Expenses), unless Total G&P
agrees to forfeit its right to one Requested Registration in such 12-month
period pursuant to Section 2.2 (it being understood that if two Requested
Registrations have already occurred in such 12-month period, Total G&P shall
agree to forfeit its right to one Requested Registration in the next 12-month
period). In addition, if and to the extent applicable in connection with any
Requested Registration, Total G&P refuses to enter into an underwriting
agreement with any underwriter in form reasonably necessary to effect the offer
and sale of Registrable Securities and such form, at the time of such refusal,
provides that (i) the indemnification and contribution obligations of Total G&P
are joint and not several, or (ii) the aggregate amount of Total G&P’s liability
may exceed its net proceeds from such underwritten offering, and as a result
such Requested Registration is withdrawn by Total G&P, then the

 

-8-



--------------------------------------------------------------------------------

Company shall not be required to pay any Registration Expenses incurred in
connection with such Requested Registration (and Total G&P shall reimburse the
Company for such Registration Expenses) unless such withdrawal is the result of
an adverse event occurring at the Company not known to Total G&P at the time of
such Requested Registration. All Selling Expenses incurred in connection with
any registration effected pursuant to Section 2.1 or Section 2.2 or with respect
to any Registrable Securities of Total G&P included in a registration statement
pursuant to Section 2.4 shall be borne by Total G&P.

2.6 Registration Procedures. In the case of each registration effected by the
Company pursuant to this Section 2, the Company will use its reasonable best
efforts to effect such registration to permit the sale of securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable and will keep Total G&P advised on a
reasonably current basis as to the initiation of each registration and as to the
completion thereof. At its expense, the Company will use its reasonable best
efforts to:

(a) Prepare the required registration statement, including all exhibits and
financial statements required pursuant to the Securities Act to be filed
therewith, and before filing a registration statement, or any amendments or
supplements thereto, or Prospectus, (i) furnish to the underwriter, if any, and
Total G&P copies of all documents prepared to be filed, which documents shall be
subject to the review of such underwriter, Total G&P and their respective
counsel, and (ii) except in the case of a registration pursuant to Section 2.4,
not file any registration statement, or amendments or supplements thereto, or
Prospectus to which the underwriter, if any, or Total G&P shall reasonably
object;

(b) To the extent that the Company is a well-known seasoned issuer (as defined
in Rule 405 promulgated under the Securities Act) (a “WKSI”) at the time that
any request for registration is submitted to the Company in accordance with
Section 2.1 or Section 2.2, (i) file a new automatic shelf registration
statement (as defined in Rule 405 promulgated under the Securities Act) (an
“automatic shelf registration statement”);

(c) Prepare and file with the Commission such amendments and supplements to such
registration statement and the Prospectus used in connection with such
registration statement as may be (i) reasonably requested by Total G&P (except
in the case of a registration pursuant to Section 2.4) or (ii) necessary to
comply with the provisions of the Securities Act;

(d) Furnish to Total G&P and each underwriter, if any, without charge, as many
conformed copies as Total G&P or any underwriter may reasonably request of the
applicable registration statement and any amendment or post-effective amendment
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);

(e) Furnish, without charge, such number of Prospectuses, including any
preliminary prospectuses, and other documents incident thereto, including any
amendment of or supplement to the Prospectus, as Total G&P may from time to time
reasonably request;

(f) On or prior to the date on which the applicable registration statement is
declared effective, to the extent required by applicable Law, register and
qualify the securities

 

-9-



--------------------------------------------------------------------------------

covered by such registration statement pursuant to the securities or blue sky
laws of each jurisdiction as shall be reasonably requested by Total G&P;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions where
it is not then so subject;

(g) Except in the case of a registration pursuant to Section 2.4, notify Total
G&P and the managing underwriter, if any, and (if requested) confirm such advice
in writing and provide copies of the relevant documents, as soon as reasonably
practicable after notice thereof is received by the Company, (i) when the
applicable registration statement, or any amendment or supplement thereto, has
been filed or becomes effective and when the applicable Prospectus has been
filed; and (ii) of any written comments by the Commission or any request by the
Commission or any other federal or state governmental authority or regulatory
authority for amendments or supplements to such registration statement or such
Prospectus or for additional information;

(h) Promptly notify Total G&P (i) of the issuance by the Commission of any stop
order suspending the effectiveness of such registration statement or any order
by the Commission or any other federal or state governmental authority or
regulatory authority preventing or suspending the use of any preliminary or
final Prospectus or the initiation, or written threatened initiation, of any
proceedings for such purposes; (ii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
securities so registered for offering or sale in any jurisdiction or the
initiation, or written threatened initiation, of any proceeding for such
purpose; and (iii) at any time when a Prospectus relating to such registration
statement is required to be delivered pursuant to the Securities Act of the
occurrence of any event as a result of which the Prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made, not misleading, and following such notification promptly
prepare and furnish to Total G&P a reasonable number of copies of a supplement
to, or an amendment of, such Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such Prospectus shall
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances under which they were made not misleading;

(i) Prevent or obtain the withdrawal of any stop order or other order suspending
the use of any preliminary or final Prospectus;

(j) Promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the managing underwriter and Total G&P agree should be
included therein relating to the plan of distribution with respect to such
securities, and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;

(k) If at any time when the Company is required to re-evaluate its WKSI status
for purposes of an automatic shelf registration statement used to effect a
request for

 

-10-



--------------------------------------------------------------------------------

registration in accordance with Section 2.1 or Section 2.2, (i) the Company
determines that it is not a WKSI, (ii) the registration statement is required to
be kept effective in accordance with this Agreement, and (iii) the registration
rights of Total G&P pursuant to this Agreement have not terminated, promptly
amend the registration statement onto a form that the Company is then eligible
to use or file a new registration statement on such form, and keep such
registration statement effective in accordance with the requirements otherwise
applicable pursuant to this Agreement;

(l) Cooperate with Total G&P and the managing underwriter, if any, to facilitate
the timely preparation and delivery of certificates representing securities to
be sold that are in a form eligible for deposit with The Depository Trust
Company and that do not bear any restrictive legends, and enable such securities
to be in such denominations and registered in such names as the managing
underwriter may request at least two Business Days prior to any sale of
securities to the underwriters;

(m) Provide a transfer agent and registrar for all securities registered
pursuant to such registration statement and a CUSIP number for all such
securities, in each case not later than the effective date of such registration;

(n) Cause all such securities registered hereunder to be listed on each
securities exchange on which the same securities issued by the Company are then
listed;

(o) In connection with any underwritten offering, enter into an underwriting
agreement in form reasonably necessary to effect the offer and sale of such
securities, provided that (i) such underwriting agreement contains reasonable
and customary provisions, (ii) if participating in such underwriting, Total G&P
shall also enter into and perform its respective obligations pursuant to such
agreement, (iii) if participating in such underwriting, the indemnification and
contribution obligations of Total G&P shall be several and not joint, and
(iv) if participating in such underwriting, the aggregate amount of Total G&P’s
liability shall not exceed its net proceeds from such underwritten offering;

(p) Obtain for delivery to Total G&P and the underwriter, if any, an opinion
from counsel for the Company dated the effective date of the registration
statement or, in the event of an underwritten offering, the date of the closing
pursuant to the underwriting agreement, in customary form, scope and substance,
which opinion shall be reasonably satisfactory to Total G&P and to the
underwriter, as the case may be, and their respective counsel;

(q) In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1 or Section 2.2, obtain for delivery to
the Company and the managing underwriter, if any, with copies to Total G&P, a
“cold comfort” letter from the Company’s independent certified public
accountants in customary form and covering such matters of the type customarily
covered by “cold comfort” letters as the managing underwriter reasonably
requests, dated the date of execution of the underwriting agreement and brought
down to the closing pursuant to the underwriting agreement;

 

-11-



--------------------------------------------------------------------------------

(r) Cooperate with Total G&P and each underwriter, if any, participating in the
disposition of such securities and their respective counsel in connection with
any filings required to be made with the Financial Industry Regulatory
Authority, Inc.;

(s) Make available to its security holders, as soon as reasonably practicable,
an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act;

(t) Except in the case of a registration pursuant to Section 2.4, make available
upon reasonable notice at reasonable times and for reasonable periods for
inspection by a representative appointed by Total G&P, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by Total G&P
or any such underwriter, all pertinent financial and other records, corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees and the independent public accountants who
have certified the Company’s financial statements to make themselves available
to discuss the business of the Company and to supply all information reasonably
requested by any such person in connection with such registration statement as
shall be necessary to enable them to exercise their due diligence
responsibility, provided that any such person gaining access to information
regarding the Company pursuant to this Section 2.6(t) shall agree to hold such
information in strict confidence and shall not make any disclosure or use any
such information that the Company determines in good faith to be confidential,
and of which determination such person is notified, unless (i) the release of
such information is required by law; (ii) such information is or becomes
publicly known other than through a breach of this or any other agreement;
(iii) such information is or becomes available to such person on a
non-confidential basis from a source other than the Company, which source had no
contractual or other duty of confidentiality to the Company with respect to such
information and of which Total G&P is aware; or (iv) such information is
independently developed by such person; and

(u) In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1 or Section 2.2, cause the senior
executive officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter in
any such underwritten offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto.

2.7 Suspension of Sales. Upon any notification by the Company pursuant to
Section 2.6(h), Total G&P shall not offer or sell Registrable Securities unless
and until, as applicable (a) the Company has notified Total G&P that it has
prepared a supplement or amendment to such Prospectus and delivered copies of
such supplement or amendment to Total G&P, or (b) the Company has advised Total
G&P in writing that the use of the applicable Prospectus may be resumed. It is
acknowledged and agreed that this Section 2.7 shall in no way diminish or
otherwise impair the Company’s obligations pursuant to Section 2.6(h) or
Section 2.6(i).

2.8 Indemnification.

 

-12-



--------------------------------------------------------------------------------

(a) To the fullest extent permitted by law, the Company will indemnify and hold
harmless Total G&P, each of its officers, directors and stockholders, each
person controlling such persons within the meaning of Section 15 of the
Securities Act, and Total G&P’s legal counsel and accountants against any and
all expenses, claims, losses, damages and liabilities, joint or several, or
actions, proceedings or settlements in respect thereof (each, a “Loss” and
collectively “Losses”) arising out of or based on (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any final, preliminary or summary Prospectus, any registration
statement, any issuer free writing prospectus (as defined in Rule 433 of the
Securities Act), or any issuer information (as defined in Rule 433 of the
Securities Act) filed or required to be filed by the Company pursuant to
Rule 433(d) promulgated under the Securities Act; (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading; or (iii) any violation (or alleged violation) by the
Company of the Securities Act, any state securities laws or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any offering covered by such
registration, qualification or compliance. The Company will reimburse each such
indemnified person for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such Loss; provided,
however, that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based on any untrue statement or omission
based upon written information furnished to the Company by such indemnified
person and stated to be specifically for use therein; and provided, further,
however, that the obligations of the Company hereunder shall not apply to
amounts paid in settlement of any such Losses if such settlement is effected
without the consent of the Company unless such settlement (A) includes an
unconditional release of the Company from all liability on claims that are the
subject matter of such proceeding and (B) does not include a statement as to, or
an admission of, fault, culpability or a failure to act, by or on behalf of the
Company. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of Total G&P or any other indemnified party
and shall survive the transfer of any Registrable Securities.

(b) To the fullest extent permitted by law, Total G&P will indemnify and hold
harmless the Company, each of its directors and officers, and each person who
controls the Company within the meaning of Section 15 of the Securities Act
against all Losses (or actions in respect thereof) arising out of or based on
(i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any preliminary or summary Prospectus,
registration statement, any free writing prospectus (as defined in Rule 433 of
the Securities Act) prepared or used by or on behalf of Total G&P, or any
information filed or required to be filed by Total G&P pursuant to Rule 433(d),
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation (or alleged violation) by Total G&P of the
Securities Act, any state securities laws or any rule or regulation thereunder
applicable to Total G&P and relating to action or inaction required of Total G&P
in connection with any offering covered by such registration, qualification or
compliance, and will reimburse the Company and such indemnified persons for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such Loss, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged

 

-13-



--------------------------------------------------------------------------------

omission) is made in reliance upon and in conformity with written information
furnished to the Company by Total G&P specifically for use therein; provided,
however, that the obligations of Total G&P hereunder shall not apply to amounts
paid in settlement of any such Losses if such settlement is effected without the
consent of Total G&P unless such settlement (A) includes an unconditional
release of Total G&P from all liability on claims that are the subject matter of
such proceeding and (B) does not include a statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of Total G&P; and
provided, further, however, that in no event shall any indemnity pursuant to
this Section 2.8(b) exceed the net proceeds from the offering received by Total
G&P.

(c) Each party entitled to indemnification pursuant to this Section 2.8 (each,
an “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations pursuant to this Section 2.8 except to the
extent that the Indemnified Party is materially prejudiced thereby. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof a full and unconditional release of the Indemnified Party from all
liability in respect of such claim or litigation. Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

(d) If the indemnification provided for in this Section 2.8 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any Loss, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Loss in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and of the Indemnified Party, on the other hand, in connection with the
statements or omissions that resulted in such Loss as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. No person or entity will be required pursuant to this
Section 2.8(d) to contribute any amount in excess of the net proceeds from the
offering received by such person or entity, except in the case of fraud or
willful misconduct by such person or entity. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section 2.8(d)
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 2.8(d). No person or entity guilty of fraudulent misrepresentation

 

-14-



--------------------------------------------------------------------------------

(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of fraudulent
misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering are in conflict with
the foregoing provisions, the provisions of this Agreement shall control.

(f) Indemnification similar to that specified in the preceding provisions of
this Section 2.8 (with appropriate modifications) shall be given by the Company
and each seller of securities (including Total G&P) with respect to any required
registration or other qualification of securities pursuant to any federal or
state law or regulation or governmental authority other than the Securities Act.

2.9 Information by Total G&P. As a condition to the Company’s obligations to
register securities for the account of Total G&P hereunder, Total G&P shall
furnish to the Company such information regarding it and the distribution
proposed by it as the Company may reasonably request and as shall be reasonably
required in connection with any registration, qualification or compliance
referred to in this Section 2.

2.10 Subsequent Registration Rights. The Company is not currently a party to any
agreement with any holder or prospective holder of any securities of the Company
giving such holder or prospective holder any registration rights the terms of
which are on parity with or senior to, or inconsistent with, the registration
rights granted to Total G&P pursuant to this Agreement. From and after the date
of this Agreement, the Company shall not enter into any agreement with any
holder or prospective holder of any securities of the Company giving such holder
any registration rights the terms of which are materially more favorable to the
registration rights granted to Total G&P pursuant to this Agreement. In no event
shall the Company enter into any agreement with any holder or prospective holder
of securities of the Company that provides such holder with any “demand” rights
of the type contemplated by Section 2.2 (excluding “shelf rights” of the type
contemplated by Section 2.1) or providing such holder with any “piggyback”
rights on any registrations initiated by Total G&P pursuant to this Agreement.

2.11 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:

(a) Make and keep available in accordance with Rule 144 adequate current public
information with respect to the Company at all times; and

(b) File with the Commission in a timely manner all reports and other documents
required of the Company pursuant to the Securities Act and the Exchange Act at
any time.

2.12 Termination of Registration Rights. Total G&P’s rights pursuant to
Section 2 (other than Section 2.8) shall terminate on the first date on which
(i) all Registrable Securities beneficially owned by Total G&P constitute less
than 5% of the then-outstanding Common Stock, (ii) such Registrable Securities
may immediately be resold by Total G&P pursuant to

 

-15-



--------------------------------------------------------------------------------

Rule 144 during any 90 day period without any volume limitation or other
restrictions on transfer thereunder, or (iii) the Company ceases to be subject
to the periodic reporting requirements pursuant to Section 13 or 15(d) of the
Exchange Act. From and after the termination of such rights, the Company shall
be entitled to withdraw any Registration Statement, and Total G&P shall have no
further right to offer or sell any of the Registrable Securities pursuant to any
Registration Statement (or any Prospectus relating thereto).

2.13 Transfer or Assignment of Registration Rights. Total G&P’s rights pursuant
to this Agreement may be transferred or assigned without the consent of the
Company to any transferee that is a Total G&P Controlled Corporation (as defined
in the Affiliation Agreement). Upon such transfer or assignment, such transferee
shall become entitled to all of Total G&P’s rights, and subject to all of Total
G&P’s obligations, pursuant to this Agreement as if originally a party hereto.
Subject to the preceding sentence, this Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by any party hereto without the prior written consent of the
other parties.

2.14 Restrictions on Public Sale by the Company. The Company agrees (a) not to
effect any public sale or distribution of any securities similar to those being
registered in accordance with Section 2.1 or Section 2.2, or any securities
convertible into or exchangeable or exercisable for such securities, during such
period as the managing underwriter may reasonably request (but in any event no
more than 90 days) beginning on, the effective date of any registration
statement relating to an offering pursuant to Section 2.1 or the pricing of an
offering pursuant to Section 2.2 (except as part of such registration statement
and except pursuant to an Inapplicable Registration.

SECTION 3.

MISCELLANEOUS

3.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the party against
whom enforcement of any such amendment, waiver, discharge or termination is
sought, including on behalf of the Company, without the Disinterested Director
Approval.

3.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly delivered and received hereunder (i) four
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid, (ii) one Business Day after being sent for next
Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service, (iii) if sent by facsimile transmission before 5:00 p.m. in the
time zone of the receiving party, when transmitted and receipt is confirmed,
(iv) if sent by facsimile transmission after 5:00 p.m. in the time zone of the
receiving party and receipt is confirmed, on the following Business Day, and
(v) if otherwise actually personally delivered by hand, when delivered, in each
case to the intended recipient, at the following addresses or fax numbers (or at
such other address or fax numbers for a party as shall be specified by similar
notice):

 

-16-



--------------------------------------------------------------------------------

  (a) if to Total G&P, to:

Total Gas & Power USA, SAS

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attn: Arnaud Chaperon

cc: Stephen Douglas

Legal Director, Gas & Power

TOTAL S.A.

2 place Jean Millier, La Défense 6

92078 Paris La Défense Cedex

France

Telephone: +331 4744 6768

Facsimile: +331 4744 3807

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn: David J. Segre

Attn: Richard C. Blake

Facsimile: (650) 493-6811

 

  (b) if to the Company, to:

SunPower Corporation

77 Rio Robles

San Jose, CA 95134

Attn: Dennis Arriola

Attn: Bruce Ledesma

Facsimile: (510) 540-0552

with a copy (which shall not constitute notice) to:

Jones Day

1755 Embarcadero Road

Palo Alto, CA 94303

Attn: R. Todd Johnson

Attn: Steve Gillette

Facsimile: (650) 739-3900

and

 

-17-



--------------------------------------------------------------------------------

Jones Day

3161 Michelson Drive, 8th Floor

Irvine, CA 92612

Attn: Jonn R. Beeson

Facsimile: (949) 553-7539

3.3 Applicable Law; Jurisdiction; Etc.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the laws that might otherwise
govern pursuant to applicable principles of conflicts of law thereof.

(b) Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue in any state court within the State of Delaware (or, if a
state court located within the State of Delaware declines to accept jurisdiction
over a particular matter, any court of the United States located in the State of
Delaware) in connection with any matter based upon or arising out of this
Agreement or the transactions contemplated hereby and agrees that process may be
served upon such party in any manner authorized by the laws of the State of
Delaware or in such other manner as may be lawful, and that service in such
manner shall constitute valid and sufficient service of process. Each party
hereto waives and covenants not to assert or plead any objection that such party
might otherwise have to such jurisdiction, venue and process. Each party hereto
hereby agrees not to commence any legal proceedings relating to or arising out
of this Agreement or the transactions contemplated hereby in any jurisdiction or
courts other than as provided herein.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF A
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF

3.4 Successors and Assigns. Subject to Section 2.12, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

3.5 Entire Agreement. This Agreement and the exhibits hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subject matter hereof. No party hereto shall be liable or bound to any other
party in any manner with regard to the subject matter hereof by any warranties,
representations or covenants except as specifically set forth herein.

3.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party pursuant to this
Agreement shall impair any such right, power or remedy of such non-defaulting
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter

 

-18-



--------------------------------------------------------------------------------

occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default pursuant to this Agreement, or any waiver on the
part of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either pursuant to this Agreement or by law or otherwise
afforded to any party to this Agreement shall be cumulative and not alternative.

3.7 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

3.8 Titles and Subtitles. The table of contents, titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits attached hereto.

3.9 Counterparts. This Agreement may be executed in separate counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Any such counterpart,
to the extent delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg
or similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent that such defense relates to lack of authenticity.

3.10 Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such reasonable other and additional instruments and documents
and do all such other reasonable acts and things as may be necessary to more
fully effectuate this Agreement.

3.11 Interpretation. This Agreement shall be construed reasonably to carry out
its intent without presumption against or in favor of either party. The parties
have participated jointly in negotiating and drafting this Agreement.

3.12 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include all fees, costs and
expenses of appeals.

 

-19-



--------------------------------------------------------------------------------

3.13 Certain References. Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The terms “herein,” “hereof” or “hereunder” or similar
terms as used in this Agreement refer to this entire Agreement and not to the
particular provision in which the term is used. Unless the context otherwise
requires, “neither,” “nor,” “any,” “either” and “or” shall not be exclusive. All
references herein to “days” in this Agreement (excluding references to Business
Days) are references to calendar days. Any reference to any statute or
regulation refers to the statute or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
includes any rules and regulations promulgated pursuant to the statue) and any
reference to any section of any statute or regulation includes any successor to
the section.

3.14 Specific Performance. The parties hereto acknowledge and agree that the
failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the transactions contemplated hereby, will cause irreparable
injury to the other parties for which damages, even if available, will not be an
adequate remedy. Accordingly, each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such party’s obligations, to prevent breaches of this Agreement by such party
and to the granting by any court of the remedy of specific performance of such
party’s obligations hereunder, without bond or other security being required, in
addition to any other remedy to which any party is entitled at law or in equity.
Each party irrevocably waives any defenses based on adequacy of any other
remedy, whether at law or in equity, that might be asserted as a bar to the
remedy of specific performance of any of the terms or provisions hereof or
injunctive relief in any action brought therefor by any party.

3.15 Effectiveness. The terms of this Agreement shall commence and become
effective immediately prior to closing of the Tender Offer, and prior to such
time this Agreement shall be of no force or effect.

[Execution page follows.]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SUNPOWER CORPORATION By:  

/s/  Thomas H. Werner

Name:   Thomas H. Werner Title:   Chief Executive Officer TOTAL GAS & POWER USA,
SAS By:  

/s/  Arnaud Chaperon

Name:   Arnaud Chaperon Title:   President

[Signature Page to Registration Rights Agreement]